DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
 
Response to Amendment

This office action is in response to communications filed 07/19/2022.  Claims 11-30 are pending.

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are moot due to new grounds of rejection. 


Applicant's failure to adequately traverse the Examiner's taking of Official Notice for Claims 13 and 29 in the prior Office Action is taken as an admission of the facts noticed.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
It is also noted that this URL does not allow a person to review materials without a security issues. Please provide the materials to the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11-30 recite at least a part of the radio receiver being mounted on a dashboard of the vehicle.  There is no support in the specification for the radio receiver to be mounted on the dashboard of the vehicle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 14-20, 23-25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wisnia et al (US 2017/0313262 and hereafter referred to as “Wisnia”) in view of Yokochi et al (US 2017/0177957 and hereafter referred to as “Yokochi”).

Regarding Claim 11, Wisnia discloses a method, comprising:
receiving, by a radio receiver of a vehicle, video frames from a rearview camera of the vehicle (Page 3, paragraph 0048, Figure 1, 16b, Figure 8, 16b, Page 6, paragraph 0081, Page 7, paragraph 0089-0091), the rearview camera and the radio receiver being separate and spaced apart from one another (Page 6, paragraph 0081); 
transmitting the video frames received by the radio receiver to a mobile communication device having a video screen (Page 3, paragraph 0048, Figure 1, 16b, Figure 8, 16b, Page 6, paragraph 0081, Page 7, paragraph 0089-0091); and 
displaying the video frames on the video screen of the mobile communication device (Page 3, paragraph 0048, Page 7, paragraph 0089-0091).  
Wisnia is silent on at least a part of the radio receiver being mounted on a dashboard of the vehicle.
Yokochi discloses at least a part of the radio receiver being mounted on a dashboard of the vehicle (Page , paragraph 0043, Figure 1, 44 – separate and spaced about from the camera).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wisnia to include the missing limitation as taught by Yokochi in order to make less costly for the driver to have multiple screens without distracting the driver  ways (Page 1, paragraph 0017) as disclosed by Yokochi.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
	
Regarding Claim 12, Wisnia and Yokochi disclose all the limitations of Claim 11.  Wisnia discloses sensing, by the radio receiver, whether the vehicle is in a reverse gear; and transmitting the video frames received by the radio receiver to the mobile communication device for display on the video screen in response to sensing that the vehicle is in the reverse gear.  
Regarding Claim 14, Wisnia and Yokochi disclose all the limitations of Claim 11.  Wisnia discloses wherein receiving video frames from the rearview camera includes communicating the video frames from the rearview camera over one of a wireless communication link or a wired communications link to the radio receiver (Page 4, paragraph 0057).  
Regarding Claim 15, Wisnia and Yokochi disclose all the limitations of Claim 11.  Wisnia discloses wherein transmitting the video frames received by the radio receiver to the mobile communication device includes: compressing the video frames received from the rearview camera; and transmitting the compressed video frames to the mobile communications device (paragraph 0074).  
Regarding Claim 16, Wisnia and Yokochi disclose all the limitations of Claim 15.  Wisnia discloses wherein transmitting the compressed video frames to the mobile communications device includes communicating the compressed video frames over one of a wired communications link or a wired communications link (Page 4, paragraph 0057).  
Regarding Claim 17, Wisnia discloses a system, comprising: 
a rearview camera configured to be mounted on a rear portion of a vehicle (Figure 8, 28, Figure 1, 28, Page 10-11, paragraph 0120-0122); 
a mobile communication device having a video screen (Figure 8, 12, Figure 1, 12, Page 3, paragraph 0048); and 
a radio receiver communicatively coupled to the rearview camera (Page 3, paragraph 0048, Figure 1, 16b, Figure 8, 16b, Page 6, paragraph 0081, Page 7, paragraph 0089-0091), the rearview camera and the radio receiver being separate and spaced apart from one another (Page 6, paragraph 0081); the radio receiver configured to: receive video data from the rearview camera, and transmit the video data to the mobile communication device (Page 3, paragraph 0048, Figure 1, 16b, Figure 8, 16b, Page 6, paragraph 0081, Page 7, paragraph 0089-0091).  
Wisnia is silent on at least a part of the radio receiver being mounted on a dashboard of the vehicle.
Yokochi discloses at least a part of the radio receiver being mounted on a dashboard of the vehicle (Page , paragraph 0043, Figure 1, 44 – separate and spaced about from the camera).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wisnia to include the missing limitation as taught by Yokochi in order to make less costly for the driver to have multiple screens without distracting the driver  ways (Page 1, paragraph 0017) as disclosed by Yokochi.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  
Regarding Claim 18, Wisnia and Yokochi disclose all the limitations of Claim 17.  Wisnia discloses wherein the radio receiver is further configured to: sense the vehicle being in a reverse gear, and transmit the video data to the mobile communication device in response to the vehicle being in the reverse gear (Page 2, paragraph 0020, Page 10-11, paragraph 0120-0122).  
Regarding Claim 19, Wisnia and Yokochi disclose all the limitations of Claim 18.  Wisnia discloses wherein the radio receiver is further configured to, in response to sensing the vehicle being in the reverse gear, transmit a first activation signal to activate the rearview camera (Page 10-11, paragraph 0120-0122).  
Regarding Claim 20, Wisnia and Yokochi disclose all the limitations of Claim 19.  Wisnia discloses wherein the radio receiver is further configured to, in response to sensing the vehicle being in the reverse gear, transmit a second activation signal to activate an application on the mobile communication device (Page 10-11, paragraph 0120-0122).  
Regarding Claim 23, Wisnia and Yokochi disclose all the limitations of Claim 17.  Wisnia discloses wherein the radio receiver includes a Wi-Fi transmitter or a USB transmitter configured to transmit the video data to the mobile communication device (paragraph 0107).  
Regarding Claim 24, Wisnia and Yokochi disclose all the limitations of Claim 17.  Wisnia discloses wherein the radio receiver is further configured to transmit an activation signal to the mobile communication device in response to the radio receiver sensing the vehicle has been placed in the reverse gear (Page 3, paragraph 0048, Page 7, paragraph 0089, Page 10-11, paragraph 0120-0122).
Regarding Claim 25, Wisnia discloses a vehicle radio receiver, comprising: 
a video signal receiver circuit configured to receive video signals including video frames from a rearview camera of a vehicle (Page 3, paragraph 0048, Figure 1, 16b, Figure 8, 16b, Page 6, paragraph 0081, Page 7, paragraph 0089-0091, 0093), , the rearview camera and the video signal receiver circuit being separate and spaced apart from one another (Page 6, paragraph 0081); and 
a video signal transmitter circuit configured to transmit to a mobile communication device equipped with a video screen a video signal based on the video signals received at the video signal receiver circuit I Page 3, paragraph 0048, Figure 1, 16b, Figure 8, 16b, Page 6, paragraph 0081, Page 7, paragraph 0089-0091), 
wherein the vehicle radio receiver is configured to receive a first activation signal indicating a reverse gear of the vehicle has been activated, and is further configured to transmit a second activation signal to the mobile communications device in response to receiving the first activation signal (Page 10-11, paragraph 0120-0122, Page 3, paragraph 0048).   
Wisnia is silent on at least a part of the radio receiver being mounted on a dashboard of the vehicle.
Yokochi discloses at least a part of the radio receiver being mounted on a dashboard of the vehicle (Page , paragraph 0043, Figure 1, 44 – separate and spaced about from the camera).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wisnia to include the missing limitation as taught by Yokochi in order to make less costly for the driver to have multiple screens without distracting the driver  ways (Page 1, paragraph 0017) as disclosed by Yokochi.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  

Regarding Claim 27, Wisnia disclose a kit, comprising:
a rearview camera configured to be attached to a rear portion of a vehicle and configured to capture video frames (Page 3, paragraph 0048, Figure 1, 16b, Figure 8, 16b, Page 6, paragraph 0081, Page 7, paragraph 0089-0091, Figure 1, 12, Figure 8, 12); and 
radio equipment configured to be mounted in the vehicle, the radio equipment coupled to the rearview camera to receive the video frames from the rearview camera, and the radio equipment configured to transmit video frames based on the video frames received from the rearview camera to a mobile communication device having a video screen (Page 3, paragraph 0048, Figure 1, 16b, Figure 8, 16b, Page 6, paragraph 0081, Page 7, paragraph 0089-0091, Figure 1, 12, Figure 8, 12),
the rearview camera and the radio equipment being separate and spaced apart from one another (Page 6, paragraph 0081).  
Wisnia is silent on at least a part of the radio receiver being mounted on a dashboard of the vehicle.
Yokochi discloses at least a part of the radio receiver being mounted on a dashboard of the vehicle (Page , paragraph 0043, Figure 1, 44 – separate and spaced about from the camera).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wisnia to include the missing limitation as taught by Yokochi in order to make less costly for the driver to have multiple screens without distracting the driver  ways (Page 1, paragraph 0017) as disclosed by Yokochi.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  

Regarding Claim 28, Wisnia and Yokochi disclose all the limitations of Claim 27.  Wisnia discloses comprising a support bracket configured to be attached to a passenger compartment of the vehicle, the support bracket configured to hold the mobile communication device (paragraph 0057 – holder – support bracket).  

Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wisnia in view of Yokochi as applied to claim 11 and 27 above, further in view of Applicant’s Admission of Fact.
Regarding Claim 13, Wisnia and Yokochi disclose all the limitations of Claim 11.  Wisnia discloses further comprising: attaching the rearview camera to license plate of the back of the vehicle (Page 6, paragraph 0081).   Wisnia does not explicitly disclose that the license plate is on the rear bumper.  Official notice is taken that it is notoriously well known in the art that a license plate can be attached to the rear bumper of the vehicle in order to make it easier for the police officers to easily identify vehicles. 
Applicant’s admission of fact provides evidence that a license plate can be attached to the rear bumper of the vehicle. Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to also include the missing limitations in order to make it easier for the police officers to easily identify vehicles.
Regarding Claim 29, Wisnia and Yokochi disclose all the limitations of Claim 27 Wisnia discloses further comprising: attaching the rearview camera to license plate of the back of the vehicle.  a rear bumper of the vehicle (Page 6, paragraph 0081).   Wisnia does not explicitly disclose that the license plate is on the bumper.  
Applicant’s admission of fact provides evidence that a license plate can be attached to the rear bumper of the vehicle. Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to also include the missing limitations in order to make it easier for the police officers to easily identify vehicles.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wisnia in view of Yokochi as applied to claim 17 above, further in view of Elliott (US 2018/0251067)
	Regarding Claim 21, Wisnia and Yokochi disclose all the limitations of Claim 17.  Wisnia discloses a connection but is silent on a wired connection.  Elliot discloses comprising a wired connection between the rearview camera and the radio receiver.  (Page 2, paragraph 0017).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Elliot in order to make it more flexible to be able connect in multiple ways (Page 2, paragraph 0017) as disclosed by Elliot and also to have a stable connection.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wisnia in view of Yokochi and Elliott, as applied to claim 21, further in view of Purdy et al (US 2014/0163768 and hereafter referred to as “Purdy”).
Regarding Claim 22, Wisnia, Yokochi and Elliott disclose all the limitations of Claim 21.  The combination discloses a wired connection (Elliott: Page 2, paragraph 0017) but is silent on a control area network.  Purdy discloses wherein the wired connection includes a control area network of the vehicle (paragraph 0020, 0036).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Purdy in order to eliminate excessive wiring. 

Claim 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wisnia in view of Yokochi as applied to claim 11 and 27 above, further in view of Purdy.
Regarding Claim 26, Wisnia and Yokochi disclose all the limitations of Claim 25.   Wisnia discloses receiving the activation signal over a network of the vehicle (Figure 7, Figure 1) but is silent on a control area network.  Purdy discloses configured to receive data over a control area network of the vehicle (paragraph 0020, 0036).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Purdy in order to eliminate excessive wiring.
Regarding Claim 30, Wisnia and Yokochi disclose all the limitations of Claim 27.   Wisnia discloses least one of the rearview camera or the radio equipment is configured to be attached to a network of the vehicle (Figure 7, Figure 1) but is silent on a control area network.  Purdy discloses a controller area network of the vehicle (paragraph 0020, 0036).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitation as taught by Purdy in order to eliminate excessive wiring.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Strietelmeir (Pearl RearVision wireless rearview camera review." https://the-gadgeteer.com/2017/04/20/pearl-rearvision-wireless-rearview-camera-review) discloses Pearl  system having an OBD adapter on the dash (Page 12).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



August 19, 2022